Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 16-27) in the reply filed on 2/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse as noted above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "biosoluble" in claim 21 is a relative term which renders the claim indefinite.  The term "biosoluble" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the specification discloses examples of biosoluble ceramic fibers, it is unclear what ceramic fibers are or aren’t biosoluble and to what solubility is required to make them biosoluble.  .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roudier et al. (WO 2014/037270 or the US equivalent US 2015/0216231).
Regarding claim 16, 17, 23, and 24, Roudier et al. disclose an aerosol-generating article comprising:
an aerosol-forming substrate (figure 1, 34),
a combustible heat source (2, 12),
at least one layer of ceramic fiber wrapper (i.e. paper) (40) circumscribing at least a portion of the length of the combustible heat source (see fig. 1),
one or more airflow pathways along which air may be drawn through the aerosol-generating article for inhalation by a user (see arrow from air inlets 46 to mouthpiece 30, Fig. 1) and the air pathway does not contact the ceramic fiber wrapper and does not pass through the combustible heat source, and 
one or more non-combustible, substantially air impermeable barriers (38) between (and abutting) the combustible heat source and the aerosol forming substrate.
Regarding claim 18, the claims recites the functional language, “wherein the at least one layer of ceramic paper are arranged such that a temperature of the aerosol-forming substrate does not exceed 375 C during combustion…”.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In particular, the invention of Roudier et al. can be extinguished at any time, resulting in the arrangement not reaching 375 C.
Regarding claim 19, Roudier et al. disclose that the ceramic is composed of between 90 percent and 100 percent by weight ceramic material (0105).  
Regarding claim 19 and 20, Roudier et al. disclose that the insulating material may be made of a jacket of glass fibers (i.e. silica fibers, 0007)
Regarding claim 22, the insulating layer has a thickness of between 0.5 and 1.5 mm. (0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roudier et al. (WO 2014/037270 or the US equivalent US 2015/0216231) as applied to claim 16 above and in further view of Garvey (US 2008/0166937).
Regarding claim 21, Roudier et al. do not disclose that the ceramic paper comprises biosoluble ceramic fibers or how the ceramic mat or paper is formed.  However, using biosoluble fibers are known substitutes for conventional ceramic fibers.  For example, Garvey discloses that bio-soluble alkaline earth silicate fibers are commercially available (Unifrax I, LLC) and can be used to make fire-blocking paper (0021).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the ceramic fire-blocking paper of Garvey as the ceramic paper in the invention of Roudier et al.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roudier et al. (WO 2014/037270 or the US equivalent US 2015/0216231) as applied to . 
Regarding claim 25, Roudier et al. do not disclose an airflow pathway along the combustible heat source and the non-combustible, substantially air impermeable barrier.  However, Bonnely disclose a similar aerosol generating articles with a combustion segment (see figure 2 below, element 4) with an air flow passage (46) passing through the combustible heat source and barrier (22) and isolated from the heat source with an air impermeable barrier (48).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the air flow arrangement of Bonnely in place of the air flow arrangement of Roudier et al.  In particular, Bonnely illustrates the air flow arrangement passing through the combustion segment (as shown in figure 2 below) as an alternative to an air flow from the side of the smoking article (shown in figure 1, see below).  

    PNG
    media_image1.png
    309
    516
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    348
    626
    media_image2.png
    Greyscale






Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roudier et al. (WO 2014/037270 or the US equivalent US 2015/0216231) as applied to claim 16 above and in further view of Sebastian et al. (US 2011/0041861).
Regarding claim 26, Roudier et al. do not disclose cigarette paper surrounding an proximal end of the combustion element.  However, Sebastian et al. disclose a similar smoking article with a combustion element wrapped at the proximal end with cigarette paper (figure 1, element 30).  It would have been obvious to one of ordinary skill in the art at the time of invention to wrap the combustion element in cigarette paper so the article can appear to be conventional cigarette.
Regarding claim 27, Roudier et al. disclose that the ceramic paper can be a radial outer layer surrounding other layers (see rejection of claim 16 above).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Felton/Primary Examiner, Art Unit 1747